United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1982
                                   ___________

United States of America,               *
                                        *
              Appellee,                 * Appeal from the United States
                                        * District Court for the
         v.                             * Southern District of Iowa.
                                        *
Christopher Mark Kern,                  * [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                             Submitted: November 3, 2010
                                Filed: November 5, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Christopher Mark Kern appeals the 120-month prison sentence the district
     1
court imposed after he pleaded guilty to being a felon in possession of a firearm and
ammunition, in violation of 18 U.S.C. § 922(g)(1), and a forfeiture count. His counsel
has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the sentence is unreasonable.




         1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       We conclude that the district court committed no procedural error and imposed
a substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007)
(in reviewing sentence, appellate court first ensures that district court committed no
significant procedural error, then considers substantive reasonableness of sentence
under abuse-of-discretion standard; if sentence is within applicable Guidelines range,
appellate court may apply presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1004 (8th Cir. 2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we have
found no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw,
and we affirm.
                      ______________________________




                                         -2-